           Case 1:20-cv-01142-PB Document 6 Filed 03/23/21 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE



Sherry A. Levy, as Administrator
of the Estate of Shea K. Black
                                                  Case No. 20-cv-1142-PB
      v.

B. Good LLC

                                     ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 25, 2021, and dismiss the amended

complaint (Doc. No. 3) in its entirety, without prejudice to any

potential claims belonging to Levy or the Estate.             “‘[O]nly

those issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”              School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).



                                            /s/Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge

Date: March 23, 2021


cc: Sherry A. Levy, pro se
